UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7317



LOUIS SANCHEZ, JR.,

                                             Petitioner - Appellant,

          versus


DANIEL L. STIENEKE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-671-HC-5-BR)


Submitted:   April 16, 1998                 Decided:   April 29, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Louis Sanchez, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. Sanchez v. Stieneke, No. CA-97-671-HC-5-BR
(E.D.N.C. Sept. 10, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2